Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
effective as of July 15, 2019 (the “Effective Date”), by and between HERON
THERAPEUTICS, INC. (the “Company”) and JOHN POYHONEN (the “Executive”). The
Company and the Executive are hereinafter collectively referred to as the
“Parties”, and individually referred to as a “Party”.

AGREEMENT

In consideration of the foregoing and the mutual promises and covenants herein
contained, and for other good and valuable consideration, the Parties, intending
to be legally bound, agree as follows:

1. EMPLOYMENT.

1.1 Title. The Executive shall initially have the title of Executive Vice
President, Chief Commercial Officer of the Company and shall serve in such other
capacity or capacities as the Company may from time to time prescribe and to
which the Executive agrees. The Executive shall report to the President and
Chief Executive Officer.

1.2 Duties. The Executive shall do and perform all services, acts or things
necessary or advisable to manage and conduct the business of the Company and
which are normally associated with the position of Executive Vice President,
Chief Commercial Officer Development, consistent with the Bylaws of the Company
and as required by the Board of Directors of the Company (the “Board”).

1.3 Policies and Practices. The employment relationship between the Parties
shall be governed by the policies and practices established by the Company and
the Board. The Executive acknowledges that he has read the Company’s employee
handbook and other governing policies, which will govern the terms and
conditions of his employment with the Company, collectively with this Agreement.
In the event that the terms of this Agreement differ from or are in conflict
with the Company’s policies or practices or the Company’s employee handbook,
this Agreement shall control.

2. LOYAL AND CONSCIENTIOUS PERFORMANCE; NONCOMPETITION.

2.1 Loyalty. During the Executive’s employment by the Company, the Executive
shall devote the Executive’s full business energies, interest, abilities and
productive time to the proper and efficient performance of the Executive’s
duties under this Agreement.

2.2 Covenant Not to Compete. Except with the prior written consent of the Board,
which shall not be unreasonably withheld, the Executive will not, during his
employment by the Company, engage in competition with the Company and/or any of
its Affiliates, either directly or indirectly, in any manner or capacity, as
adviser, principal, agent, affiliate, promoter, partner, officer, director,
employee, stockholder, owner, co-owner, consultant, or member of any association
or otherwise, in any phase of the business of developing, manufacturing and
marketing of products or services which are in the same field of use or which
otherwise compete with the products or services or proposed products or services
of the Company and/or any of its Affiliates. For purposes of this Agreement,
“Affiliate” means, with respect to any specific entity, any other entity that,
now or in the future, directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with such
specified entity.

 

--------------------------------------------------------------------------------

 

2.3 Agreement Not to Participate in Company’s Competitors. During the term of
this Agreement, the Executive agrees not to acquire, assume or participate in,
directly or indirectly, any position, investment or interest known by the
Executive to be adverse or antagonistic to the Company, its business or
prospects, financial or otherwise or in any company, person or entity that is,
directly or indirectly, in competition with the business of the Company or any
of its Affiliates. Ownership by the Executive, as a passive investment, of less
than two percent (2%) of the outstanding shares of capital stock of any
corporation with one or more classes of its capital stock listed on a national
securities exchange or in the over-the-counter market shall not constitute a
breach of this paragraph.

3. COMPENSATION OF THE EXECUTIVE.

3.1 Base Salary. The Company shall pay the Executive a base salary of at least
$490,000 per year, less payroll deductions and all required withholdings payable
in regular periodic payments in accordance with Company policy. Such base salary
shall be prorated for any partial year of employment on the basis of a 365-day
fiscal year.

3.2 Performance Bonus. In addition to the Executive’s base salary, the Executive
shall be eligible for a performance bonus based upon the Executive’s and the
Company’s achievement of specified objectives established by the Board during
the first quarter of each year after consultation with the Executive, as
evaluated by the Board in its discretion. The target bonus for full achievement
of all objectives shall be 50% of the Executive’s Base Salary.

3.3 Equity Incentives. Subject to approval by the Board (or the compensation
committee thereof), as soon as practicable following the Effective Date,
Executive will be granted an option to purchase up to 300,000 shares of the
Company’s common stock (the “Option”). Subject to the Executive continuing to
serve as Executive Vice President, Chief Commercial Officer of the Company
(except as set forth below), vesting of the Option will be as follows: (i)
300,000 shares (the “Time-Based Shares”) vesting over a four-year period, with
75,000 shares vesting on the first anniversary of the date of grant, and then
the remainder of the Time-Based Shares vesting pro rata monthly thereafter over
the next three years. The Option will have a ten-year term and will be treated
as an incentive stock option to the maximum extent possible under applicable
regulations, with the remainder being non-statutory stock options. The portion
of the Option that is vested as of the date of termination of the Executive’s
service with the Company shall remain exercisable for a period of 90 days
following termination. Any portion of the Option that vests as a result of a
Post-Termination Vesting Event shall remain exercisable for a period of 90 days
following the occurrence of such event. The amount of 24,750 unvested stock
options, which were previously granted to the Executive for board service, will
be cancelled upon commencement of employment.  

3.5 Changes to Compensation. The Executive’s compensation will be reviewed on a
regular basis by the Company and may be changed from time to time as deemed
appropriate. For clarity, the provisions of this Section 3.4 are not meant to
supersede the right of the Executive to terminate for Good Reason in the event
of a material reduction of Executive’s Base Salary as provided in Section 4.5.3.

3.6 Employment Taxes. All of the Executive’s compensation shall be subject to
customary withholding taxes and any other employment taxes as are commonly
required to be collected or withheld by the Company.

2

--------------------------------------------------------------------------------

 

4. TERMINATION.

4.1 Termination by the Company. The Executive’s employment by the Company shall
be at will. The Executive’s employment with the Company may be terminated by the
Company at any time and for any reason or no reason, with or without “Cause” (as
defined below), subject to the provisions of this Article 4.

4.2 Termination by Mutual Agreement of the Parties. The Executive’s employment
pursuant to this Agreement may be terminated at any time upon a mutual agreement
in writing of the Parties. Any such termination of employment shall have the
consequences specified in such agreement.

4.3 Termination by the Executive. The Executive’s employment by the Company
shall be at will. The Executive shall have the right to resign or terminate the
Executive’s employment at any time and for any reason, or no reason, with or
without “Good Reason” (as defined below), subject to the provisions of this
Article 4.

4.4 Compensation Upon Termination.

4.4.1 With Cause or Without Good Reason. If the Executive’s employment is
terminated by the Company for Cause, or if the Executive terminates employment
hereunder for other than Good Reason, the Company shall pay the Executive’s base
salary and accrued and unused vacation benefits earned through the date of
termination at the rate in effect at the time of termination, less standard
deductions and withholdings, and the Company shall thereafter have no further
obligations to the Executive under this Agreement.

4.4.2 Without Cause or For Good Reason. If, before the first anniversary of the
Effective Date, the Executive’s employment is terminated by the Company without
Cause, or by the Executive for Good Reason, the Executive shall receive the
payments specified in Section 4.4.1, and, in addition, within ten days of the
Executive’s delivery to the Company of a fully effective and irrevocable Release
and Waiver in the form attached hereto as Exhibit A, within the applicable time
period set forth therein, but in no event later than 21 days following
termination of the Executive’s employment, the Executive shall receive the
following: (i) a lump sum payment equal to the sum of (A) the Executive’s annual
base salary then in effect and (B) the Executive’s target performance bonus then
in effect, less required deductions and withholdings; (ii) accelerated
time-based vesting of shares subject to all stock awards issued by the Company,
for the number of shares which would have vested accordingly had the Executive
continued employment with the Company for a period of 12 months after
termination (for the avoidance of doubt, which shall include partial accelerated
vesting of the Time-Based Shares, but not the Performance-Based Shares); and
(iii) to the extent permitted under applicable law, reimbursement for or
continuation of payment by the Company of its portion of the health insurance
benefits provided to Executive immediately prior to termination pursuant to the
terms of the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) or other applicable law for a period of up to 12 months from the date
of termination. For the sake of clarity, the Company shall only be obligated to
pay, and the Executive shall only be entitled to receive, the payments specified
in this Section 4.4.2 if the Executive’s employment is terminated by the Company
without Cause, or by the Executive for Good Reason, before the first anniversary
of the Effective Date.  In the event the Executive’s employment is terminated by
the Company without Cause, or by the Executive for Good Reason at any time on or
after the first anniversary of the Effective Date, the Company shall provide
only the accelerated vesting of stock awards and health insurance benefits
specified in this Section 4.4.2 enumerated as (ii) and (iii) above.  

3

--------------------------------------------------------------------------------

 

4.4.3 Change in Control. If the Executive’s employment is terminated by the
Company without Cause, or by the Executive for Good Reason within three months
before or within 18 months following a Change in Control, the Executive shall
not receive the payments described in Section 4.4.2, but instead shall receive
the payments specified in Section 4.4.1, and, in addition, within ten days of
the Executive’s delivery to the Company of a fully effective and irrevocable
Release and Waiver in the form attached hereto as Exhibit A, within the
applicable time period set forth therein, but in no event later than 45 days
following termination of the Executive’s employment, the Executive shall receive
the following: (i) a lump sum payment equal to the Executive’s annual base
salary then in effect, less required deductions and withholdings; (ii) the
greater of the Executive’s target performance bonus then in effect, less
required deductions and withholdings, or the Executive’s performance bonus paid
in the year preceding the year in which termination occurs, less required
deductions and withholdings; (iii) accelerated vesting of 100% of any
outstanding and unvested stock awards held by the Executive at such time
(including both time-based and performance-based stock awards) and (iv) to the
extent permitted under applicable law, provided that the Executive timely elects
continued coverage under COBRA, the COBRA benefit for a period of up to 12
months.

4.4.4 Parachute Payment. If any payment or benefit Executive would receive
pursuant to a Change in Control or otherwise (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then such Payment shall be reduced to the Reduced
Amount. The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in the Executive’s receipt, on
an after-tax basis, of the greater amount of the Payment notwithstanding that
all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in payments or benefits constituting “parachute payments” is necessary
so that the Payment equals the Reduced Amount, reduction shall occur in the
following order: reduction of cash payments; cancellation of accelerated vesting
of stock awards; reduction of employee benefits. In the event that acceleration
of vesting of stock award compensation is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant of
Executive’s stock awards.

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, then the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Executive and the Company within 15 calendar days after the date on which the
Executive’s right to a Payment is triggered (if requested at that time by the
Executive or the Company) or such other time as requested by the Executive or
the Company. Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon the Executive and the Company.

4

--------------------------------------------------------------------------------

 

4.4.5 Application of Section 409A. Notwithstanding anything to the contrary set
forth herein, any payments and benefits provided under this Agreement (the
“Severance Benefits”) that constitute “deferred compensation” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and the regulations and other guidance thereunder and any state law of similar
effect (collectively “Section 409A”) that are payable upon termination of
employment shall not commence in connection with Executive’s termination of
employment unless and until Executive has also incurred a “separation from
service” (as such term is defined in Treasury Regulation Section 1.409A-1(h)
(“Separation From Service”)), unless the Company reasonably determines that such
amounts may be provided to Executive without causing Executive to incur the
additional 20% tax under Section 409A.

It is intended that each installment of the Severance Benefits payments provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A- 2(b)(2)(i). For the avoidance of doubt, it is
intended that payments of the Severance Benefits set forth in this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulation Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Company (or, if applicable,
the successor entity thereto) determines that the Severance Benefits constitute
“deferred compensation” under Section 409A and Executive is, on the termination
of Executive’s service, a “specified employee” of the Company or any successor
entity thereto, as such term is defined in Section 409A(a)(2)(B)(i) of the Code,
then, solely to the extent necessary to avoid the incurrence of the adverse
personal tax consequences under Section 409A, the timing of the Severance
Benefit payments shall be delayed until the earlier to occur of: (i) the date
that is six months and one day after Executive’s Separation From Service or
(ii) the date of Executive’s death (such applicable date, the “Specified
Employee Initial Payment Date”), and the Company (or the successor entity
thereto, as applicable) shall (A) pay to Executive a lump sum amount equal to
the sum of the Severance Benefit payments that Executive would otherwise have
received through the Specified Employee Initial Payment Date if the commencement
of the payment of the Severance Benefits had not been so delayed pursuant to
this Section and (B) commence paying the balance of the Severance Benefits in
accordance with the applicable payment schedules set forth in this Agreement.

Except to the extent that payments may be delayed until the Specified Employee
Initial Payment Date pursuant to the preceding paragraph, on the first regular
payroll pay day following the effective date of the Release and Waiver, the
Company will pay Executive the Severance Benefits Executive would otherwise have
received under the Agreement on or prior to such date but for the delay in
payment related to the effectiveness of the Release and Waiver, with the balance
of the Severance Benefits being paid as originally scheduled. All amounts
payable under the Agreement will be subject to standard payroll taxes and
deductions.

5

--------------------------------------------------------------------------------

 

4.5 Definitions.

4.5.1 Cause. For purposes of this Agreement, “Cause” means that, in the
reasonable determination of the Company, the Executive has:

(i) been indicted for or convicted of or pleaded guilty or no contest to any
felony or crime involving dishonesty that is likely to inflict or has inflicted
demonstrable and material injury on the business of the Company;

(ii) participated in any fraud against the Company;

(iii) willfully and materially breached a Company policy;

(iv) intentionally damaged any property of the Company thereby causing
demonstrable and material injury to the business of the Company; or

(v) engaged in conduct that, in the reasonable determination of the Company,
demonstrates gross unfitness to serve.

Notwithstanding the foregoing, Cause shall not exist based on conduct described
in clause (iii) above unless the conduct described in such clause has not been
cured within 15 days following the Executive’s receipt of written notice from
the Company specifying the particulars of the conduct constituting Cause.

 

4.5.2 Change in Control. For purposes of this Agreement, “Change in Control”
means the occurrence of the closing of an Ownership Change Event or a series of
related Ownership Change Events (collectively, a “Transaction”) in which the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company’s voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting securities of
the Company or such surviving entity immediately outstanding after the
Transaction, or, in the case of an Ownership Change Event the entity to which
the assets of the Company were transferred (the “Transferee”), as the case may
be.

For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Board shall have
the right to determine whether multiple sales or exchanges of the voting
securities in the Company or multiple Ownership Change Events are related, and
its determination shall be final, binding and conclusive. The Board may also,
but need not, specify that other transactions or events constitute a Change in
Control.

6

--------------------------------------------------------------------------------

 

4.5.3 Good Reason. “Good Reason” for the Executive to terminate the Executive’s
employment hereunder shall mean the occurrence of any of the following events
without the Executive’s consent:

 

(i) a material reduction (20% or more) by the Company of the Executive’s Base
Salary as initially set forth herein or as the same may be increased from time
to time;

 

(ii) a material reduction by the Company of the Executive’s management
responsibilities; or

 

(iii) a material breach of this Agreement by the Company;

provided however, that any resignation by the Executive due to any of the
following conditions shall only be deemed for Good Reason if: (i) the Executive
gives the Company written notice of the intent to terminate for Good Reason
within 90 days following the first occurrence of the condition(s) that the
Executive believes constitutes Good Reason, which notice shall describe such
condition(s); (ii) the Company fails to remedy, if remediable, such condition(s)
within 15 days following receipt of the written notice (the “Cure Period”) of
such condition(s) from the Executive; and (iii) Executive actually resigns his
employment within the first 15 days after expiration of the Cure Period.

4.5.4 Ownership Change Event. For purposes of this Agreement, “Ownership Change
Event” means the occurrence of any of the following with respect to the Company:
(i) the direct or indirect sale or exchange in a single or series of related
transactions by the stockholders of the Company of more than 50% of the voting
stock of the Company; (ii) a merger or consolidation in which the Company is a
party; or (iii) the sale, exchange, or transfer of all or substantially all of
the assets of the Company.

5. ASSIGNMENT AND BINDING EFFECT.

This Agreement shall be binding upon and inure to the benefit of the Executive
and the Executive’s heirs, executors, personal representatives, assigns,
administrators and legal representatives. Because of the unique and personal
nature of the Executive’s duties under this Agreement, neither this Agreement
nor any rights or obligations under this Agreement shall be assignable or
delegable by the Executive. This Agreement shall be binding upon and inure to
the benefit of the Company and its successors, assigns and legal
representatives.

6. CHOICE OF LAW.

This Agreement is made in California. This Agreement shall be construed and
interpreted in accordance with the internal laws of the State of Delaware.

7. INTEGRATION.

This Agreement, including Exhibit A, contains the complete, final and exclusive
agreement of the Parties relating to the terms and conditions of the Executive’s
employment and the termination of Executive’s employment, and supersedes all
prior and contemporaneous oral and written employment agreements or arrangements
between the Parties. To the extent this Agreement conflicts with the terms of
the Company’s employee handbook, governing polices, or bylaws, this Agreement
controls.

7

--------------------------------------------------------------------------------

 

8. AMENDMENT.

This Agreement cannot be amended or modified except by a written agreement
signed by the Executive and the Company.

9. WAIVER.

No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.

10. SEVERABILITY.

The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision which most
accurately represents the Parties’ intention with respect to the invalid or
unenforceable term or provision.

 

11. INTERPRETATION; CONSTRUCTION.

The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement. This Agreement has been
drafted by legal counsel representing the Company, but the Executive has been
encouraged to consult with, and has consulted with, the Executive’s own
independent counsel and tax advisors with respect to the terms of this
Agreement. The Parties acknowledge that each Party and its counsel has reviewed
and revised, or had an opportunity to review and revise, this Agreement, and the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.

12. REPRESENTATIONS AND WARRANTIES.

The Executive represents and warrants that the Executive is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that the Executive’s
execution and performance of this Agreement will not violate or breach any other
agreements between the Executive and any other person or entity.

13. COUNTERPARTS.

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall contribute one and the same
instrument.

8

--------------------------------------------------------------------------------

 

14. ARBITRATION.

To ensure the rapid and economical resolution of disputes that may arise in
connection with the Executive’s employment with the Company, the Executive and
the Company agree that any and all disputes, claims, or causes of action, in law
or equity, arising from or relating to the Executive’s employment, or the
termination of that employment, will be resolved pursuant to the Federal
Arbitration Act and to the fullest extent permitted by law, by final, binding
and confidential arbitration conducted by the Judicial Arbitration and Mediation
Services (“JAMS”), or its successors, under the then current rules of JAMS for
employment disputes; provided that the arbitrator shall: (i) have the authority
to compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (ii) issue a written
arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award. Both the Executive and the Company
shall be entitled to all rights and remedies that either the Executive or the
Company would be entitled to pursue in a court of law. The Company shall pay all
fees, including the arbitrator’s fee. Nothing in this Agreement is intended to
prevent either the Executive or the Company from obtaining injunctive relief in
court to prevent irreparable harm pending the conclusion of any such
arbitration.

 

15. TRADE SECRETS OF OTHERS.

It is the understanding of both the Company and the Executive that the Executive
shall not divulge to the Company and/or its subsidiaries any confidential
information or trade secrets belonging to others, including the Executive’s
former employers, nor shall the Company and/or its Affiliates seek to elicit
from the Executive any such information. Consistent with the foregoing, the
Executive shall not provide to the Company and/or its Affiliates, and the
Company and/or its Affiliates shall not request, any documents or copies of
documents containing such information.

16. ADVERTISING WAIVER.

The Executive agrees to permit the Company and/or its Affiliates, and persons or
other organizations authorized by the Company and/or its Affiliates, to use,
publish and distribute advertising or sales promotional literature concerning
the products and/or services of the Company and/or its Affiliates, or the
machinery and equipment used in the provision thereof, in which the Executive’s
name and/or pictures of the Executive taken in the course of the Executive’s
provision of services to the Company and/or its Affiliates, appear. The
Executive hereby waives and releases any claim or right the Executive may
otherwise have arising out of such use, publication or distribution during the
term of this Agreement.

[Signature Page Follows.]




9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

HERON THERAPEUTICS, INC.

 

/s/ Barry Quart

Barry Quart

Chief Executive Officer

 

 

Dated:

 

07/15/2019

 

EXECUTIVE:

 

/s/ John Poyhonen

John Poyhonen

 

 

Dated:

 

07/15/2019

 

 

10

--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

TO BE SIGNED AT TIME OF TERMINATION WITHOUT CAUSE OR

RESIGNATION FOR GOOD REASON

In consideration of the applicable payments and other benefits set forth in
Section 4.4 of the Executive Employment Agreement dated July 15, 2019 by and
between me and Heron Therapeutics, Inc. (the “Employment Agreement” and the
“Company”, respectively), to which this form is attached, I, JOHN POYHONEN
hereby furnish the Company with the following release and waiver (the “Release
and Waiver”).

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its directors, officers, employees, stockholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, Affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release and Waiver. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including, but not limited to, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), and the California Fair Employment
and Housing Act (as amended).

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR”

I hereby expressly waive and relinquish all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to any
claims I may have against the Company.

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that: (a) the release and waiver granted herein
does not relate to claims under the ADEA which may arise after this Release and
Waiver is executed; (b) I should

 

--------------------------------------------------------------------------------

 

consult with an attorney prior to executing this Release and Waiver; (c) I have
twenty-one (21) days in which to consider this Release and Waiver (although I
may choose voluntarily to execute this Release and Waiver earlier); (d) I have
seven (7) days following the execution of this Release and Waiver to revoke my
consent to this Release and Waiver; and (e) this Release and Waiver shall not be
effective until the eighth day after I execute this Release and Waiver and the
revocation period has expired.

I understand that among other things, I must not use or disclose any
confidential or proprietary information of the Company and I must immediately
return all Company property and documents (including all embodiments of
proprietary information) and all copies thereof in my possession or control.

This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

John Poyhonen

 

2